Citation Nr: 0303129	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  00-09 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of right pterional 
craniotomy due to surgical treatment approved by VA in 
February 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).  The Board undertook additional development of this 
matter in June 2002.  The development has now been completed 
and the case is ready for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran incurred no additional disability as a result 
of surgical treatment approved by VA.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of right pterional craniotomy due to surgical 
treatment approved by VA have not been met.  38 U.S.C.A. 
§§ 1151, 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a), 3.358 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the December 1999 rating decision and the March 2000 
Statement of the Case. 

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to substantiate his claim.  In the 
Statement of the Case, the RO notified the veteran of all 
regulations pertinent to his claim, informed him of the 
reasons for the denial, and provided him with additional 
opportunity to present evidence and argument in support of 
his claim.  In addition, the RO sent the veteran a letter in 
June 2001 that specifically informed him of the provisions of 
the VCAA.  In response, the veteran wrote that he had no 
additional evidence to submit.  Therefore, the Board finds 
that the rating decision, Statement of the Case, and related 
letters provided to the veteran specifically satisfy the 
notice requirements of 38 U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO obtained 
and considered private and VA clinical records and afforded 
the veteran a VA examination.  The veteran also presented 
testimony at a personal hearing before the Board.  In June 
2002, the Board undertook additional development of this 
case.  Therefore, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

As an initial matter, the Board notes that a Board decision 
of July 1997 denied compensation under the provisions of 
38 U.S.C.A. § 1151 for surgical treatment performed in April 
1995.  Therefore, the Board will not address that surgery in 
this decision.  The veteran alleges that he is entitled to 
compensation for additional disability that he incurred as a 
result of brain surgery performed in February 1996 at the 
University of Alabama at Birmingham Medical Center (Alabama).  
He contends that his physical condition has worsened 
considerably since that surgery.  In particular, he now needs 
full-time assistance, and his vision, memory, and paralysis 
of the left arm have worsened. 

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.358 (2002).  For claims filed on or after October 1, 
1997, as in this case, the veteran must show that the VA 
treatment in question resulted in additional disability and 
that the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. 
§ 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  See 38 
C.F.R. § 3.358(c)(1).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. 
§ 3.358(c)(3).

In relation to the present appeal, VA clinical records 
include a neurosurgery consultation performed in January 
1996.  It noted that the veteran had had a right 
frontotemporal craniotomy performed in April 1995.  That 
operation had been prompted by loss of vision in the right 
eye and left visual field.  However, an MRI performed in 
November 1995 had discovered a significant recurrence, with 
the tumor at essentially the same size or slightly larger.  
In the interim, the veteran had continued to lose vision with 
development of a complete left hemianopsia.  He also had some 
changes of the right visual field.  

The current MRI identified a 2 centimeter lesion above the 
optic chiasm just under the hypothalamus.  Physical 
examination noted significant left hemiparesis from the 
original surgery and worsening of the right optic nerve 
compression.  It was determined that a second surgery would 
be the best option.  The plan was to perform a right 
frontotemporal craniotomy for debulking of the lesion to move 
it away from the optic chiasm and tracks.  It was noted that 
the veteran was well aware of the risks, including an 
increase of the left-sided weakness, complete blindness, and 
even loss of hearing.  He also was aware that he would 
probably be completely hypopit.  Later that month, during the 
presurgical admission, objective findings included left arm 
plegia and a markedly paretic left leg.  

Alabama hospital records dated February 1996 reflect that the 
veteran was admitted due to recurrent tumor on the left 
ventricle.  It was noted that he had been status post right 
craniotomy for tumor resection and, following that procedure, 
he had a left dense hemiparesis from an anterior coronal 
infarct.  His current primary diagnosis was third ventricular 
brain tumor.  

The veteran underwent a right pterional craniotomy for tumor 
resection and ventriculostomy with approximately 90 percent 
of the tumor removed.  The procedure was described as 
relatively uneventful.  The veteran was slow to wake up but a 
CT scan was negative.  He improved throughout the night and 
was fully oriented in the morning.  The veteran stayed in the 
neurosurgical intensive care unit for approximately three 
days and his condition continued to improve.  Prior to 
discharge, he was awake, alert and oriented.  He had gotten 
out of bed, had started to eat, and was otherwise doing well.  
The veteran was transferred to VA for the remainder of his 
care.

VA clinical records show that the veteran was admitted in 
February 1996 following his brain surgery.  On admission, his 
condition was essentially the same as it had been 
preoperative.  He had a significant left hemiparesis which 
was baseline from his previous operation.  Postoperative 
convalescent care was described as routine.  The veteran 
became more awake and oriented and did well with physical 
therapy.  A follow-up MRI located a significant tumor but the 
optic nerve apparatus had been decompressed.

VA clinical notes through April 2000 show continued treatment 
of the veteran's brain cancer.  In a March 1996 note, a dense 
left hemiparesis with left wrist and left foot drop was 
observed.  A May 1996 radiation therapy summary stated that 
pathological findings were positive for malignant neuronal 
neoplasm with mitoses.  The veteran was given radiation 
therapy to the residual tumor from February to April 1996.  
He had a left hemiparesis since his initial brain surgery, 
and a left inferior visual field cut that was essentially 
unchanged before and after radiotherapy.

In April 1996, the veteran reported no improvement of the 
visual field and problems with short term memory.  He wore 
splints on the left extremities and ambulated with a cane.  
He was assessed as clinically stable.  An MRI performed in 
June 1997 made findings consistent with atrophy, postsurgical 
change, encephalomalacia, periventricular edema, and a large 
soft tissue mass in the suprasellar region apparently 
representing sequelae of previous pituitary adenoma.  

In March 1999, the veteran's vision appeared to be worsening.  
In April 1999, it was noted that he was followed for organic 
brain syndrome status post pituitary tumor surgery.  In 
August 1999, the veteran was followed for paresis and focal 
visual seizures.  He continued to have a decreased visual 
field and decreased strength on the left.  VA psychiatric 
records indicate that the veteran was concerned over the lack 
of improvement of his paralysis.  Subsequent records show 
that he was assessed with dementia, depression, and organic 
brain syndrome, with impairment of judgment, cognition, and 
memory.  During a hospitalization in January 2000, physical 
examination continued to show left-sided paralysis and a CT 
scan again identified the presence of a brain mass.

At a VA May 2000 aid and assistance examination, findings 
included a paralyzed left arm, brace of the left lower leg 
with drop foot, and difficulty with ambulation, balance and 
gait.  The veteran was also diagnosed with organic mood 
disorder, short term memory loss, and cognitive impairment.

At the personal hearing before the Board in February 2002, 
the veteran's wife provided most of the testimony.  She 
testified that the veteran could act independently prior to 
the brain surgery.  He could drive, walk with a cane, and 
stay home alone.  He also had better cognitive abilities.  
Now, he could no longer be alone and attended adult daycare.  
The veteran's left hand paralyis had been present after the 
first brain surgery, but had worsened after the second 
surgery.  The veteran's wife stated that the doctors had 
informed them of risks prior to the surgery, but not of these 
types of disabilities.  She believed that the veteran's 
dementia and physical problems had been aggravated by the 
surgery in that the surgery had caused the problems to occur 
more quickly.  However, no physician had rendered this 
opinion.  The veteran now had seizures, short-term memory 
loss, psychological problems, left field vision deficit, and 
ministrokes.  The veteran could dress and feed himself and 
attend to physical needs.  

In November 2002, a VA neurologist performed an examination 
of the veteran and obtained information from the veteran's 
wife.  She provided a medical history of two craniotomies and 
of gradual progressive changes of the veteran's physical 
condition.  The veteran was now significantly disabled for 
most activities of daily living and repeat MRIs had shown no 
changes.  Physical examination observed left-sided hemianopia 
and cognitive deficits.  The examiner reviewed the relevant 
medical records and opined that he could identify no current 
disability that was the result of improper neurosurgical 
attention.  Unfortunately, the veteran's current medical 
condition was a gradual progression that would likely worsen.

Based upon the above facts, the Board must find that the 
preponderance of the evidence is against the veteran's claim 
for compensation under 38 U.S.C.A. § 1151.  In so finding, 
the Board observes that the medical evidence of record fails 
to establish that the veteran suffered from additional 
disability due to the February 1996 brain surgery.  The 
medical evidence establishes that the veteran underwent 
surgery in February 1996 because a previous surgery had 
failed to remove his brain tumor.  When the veteran presented 
for the second surgery, his predominant symptomatology 
consisted of left-sided paralysis and visual defects.

Following the veteran's February 1996 surgery, his left-sided 
paralysis and visual defects persisted.  His post-surgical 
health was specifically noted to be equivalent to his 
condition prior to surgery.  Unfortunately, the veteran's 
brain tumor has continued to reoccur and his health has 
progressively worsened over the years.  However, the record 
contains no medical evidence that the veteran's debilitation 
is due to the February 1996 surgery.  Rather, the VA examiner 
attributed the veteran's physical decline to the natural 
progression of his disease.  As discussed above, compensation 
will not be payable for the continuance or natural progress 
of diseases or injuries for which the hospitalization or 
treatment was authorized.  See 38 C.F.R. § 3.358(b)(2).

Finally, the record also fails to establish any fault on the 
part of those furnishing the veteran's medical and surgical 
treatment.  The operative and postoperative notes contain no 
indication that the veteran's care and convalescence was in 
any way compromised by negligence or lack of skill.  
Accordingly, as the veteran did not sustain additional 
disability due to the surgical treatment in question, the 
claim must be denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of right pterional craniotomy is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

